HARRIS, C., Senior Judge.
JRD Development of Brevard, Inc., Appellant herein, sued the City of Cocoa Beach for inverse condemnation claiming that the City, because it refused to approve occupational licenses for its proposed tenants and because the City usurped the parking lot of the office building owned partly by JRD, had “taken” its property.
The trial court dismissed JRD’s second amended complaint with prejudice finding, in effect, that after three tries, JRD was unable to state a cause of action.
JRD owns three floors of the Glass Bank Building located in the City of Cocoa Beach, a condominium office building containing five floors and a penthouse residence not a part of the condominium. JRD claims that the City refused to grant occupational licenses to its prospective tenants because the fire department found the building in violation of the fire codes. But JRD admits in its complaint that since it does not own the entire building it cannot bring the building into compliance. Its complaint does not allege that the building is in compliance with the fire codes so that the City was obliged to grant the occupational licenses. The failure to so allege compliance with the fire codes is fatal to this claim.
On its claim that the City “usurped” the parking lot, the complaint fails to state when the usurpation took place, the nature and extent of the usurpation, or that the usurpation was not with the consent of the other owners of the property. The allegations in the complaint for this count are so vague, imprecise and conclusory that the dismissal was warranted.
Appellant’s counts relating to the City’s negligence in delaying approving the licenses was properly dismissed under Trianon Park Condominium Association, Inc. v. City of Hialeah, 468 So.2d 912 (Fla.1985).
AFFIRMED.
PETERSON and MONACO, JJ., concur.